Citation Nr: 1606147	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-06 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a service connection claim for skin cancer, claimed as secondary to in-service herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1969, which includes service in the Republic of Vietnam from February 1968 to February 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In this decision, the Board reopens the previously denied service connection claim for PTSD and ultimately awards the underlying claim.  The Board also reopens the service connection claim for skin cancer and this reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board also notes that the Veteran submitted a notice of disagreement (NOD) as to a December 2013 rating decision which continued a 30 percent rating for coronary artery disease and denied entitlement to a total rating based on individual unemployability (TDIU).  In response to the Veteran's NOD, the RO readjudicated the issues in a December 2015 statement of the case (sent to the Veteran on January 4, 2016).  To date however, the Veteran has not perfected an appeal of these issues and they are not currently in appellate status.
 


FINDINGS OF FACT

1.  In a January 2009 unappealed rating decision, the RO denied the Veteran's original service connection claims for PTSD and skin cancer. 
 
 2.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claims for PTSD and skin cancer.

3.  The Veteran has a current diagnosis of PTSD that is associated with an in-service stressor which is related to fear of hostile military or terrorist activity.


CONCLUSIONS OF LAW

1. The January 2009 rating decision denying service connection for PTSD and skin cancer is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015).

2.  Evidence received since the January 2009 rating decision is new and material and the claims of entitlement to service connection for PTSD and skin cancer are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria to establish service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

As an initial matter, the Board observes that since the issuance of the most recent pertinent Supplemental Statement of the Case (SSOC) issued in December 2013, additional evidence, namely a relevant VA mental health examination report dated in November 2015, was associated with the Veteran's electronic claims file.  This evidence has not yet been reviewed by the RO, the Veteran has not waived his right to initial RO consideration of this evidence, and the Board has not attempted to secure such a waiver from the Veteran (see Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)).  However, because the outcome of this PTSD decision is completely favorable to the Veteran, no unfair prejudice to him will result by not remanding the case to the RO for initial RO consideration.  Moreover, in light of the favorable PTSD decision, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Finally, without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's skin cancer claim, the Board concludes that there is no prejudice in the Board adjudicating this portion of the claim because the Board is taking action favorable to the Veteran by reopening the skin cancer claim; to this extent only, that appeal is allowed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Petitions to Reopen Previously Denied Service Connection Claims 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, a January 2009 rating decision denied, as relevant, the Veteran's original service connection claims for PTSD and skin cancer.  The PTSD claim was denied on the basis that there was no evidence of a current disability and the Veteran had not submitted any information regarding his in-service stressors.  Moreover, although there was evidence showing that the Veteran had a malignant neoplasm (skin cancer) excised from the right nasal vestibule and septal region in April 2007, there was no evidence of skin cancer in service or within the first post-service year, and no evidence linking the current skin cancer to herbicide exposure.  The Veteran did not appeal the January 2009 rating decision and it therefore became final.

Thereafter, in August 2010, the Veteran sought to reopen the service connection claims for PTSD and skin cancer.

On review, the Board finds that the new and material evidence has been received since the adjudication of the final January 2009 rating decision.  Notably, in October 2010, the Veteran submitted a statement of his stressors.  He reported the following:  he was in constant fear for his life while in the service; he was subjected to incoming sniper shots; he did reconnaissance patrols at night; and he had to wire explosives and felt that the pressure of this job duty was unbearable.  He also described a time when he was flown aboard helicopter gunships to Loc Ninh, Vietnam to repair communication systems for incoming tank crews and stated that his base camp received incoming mortar attacks for approximately one hour.  In addition, during a November 2015 examination, he stated that he witnessed many people, to include young children, injured as they came into the base camp.  Also, he reportedly witnessed his first sergeant being crushed by a bulldozer and had to help assist him.  In addition to the Veteran's lay evidence, the November 2015 VA examination report reflects a diagnosis of PTSD and relates such disability to the Veteran's in-service stressor.  This newly received evidence clearly relates to the unestablished elements of a current disability and nexus and therefore raises a reasonable possibility of substantiating the PTSD claim.  

As to the skin cancer claim, the Veteran submitted an October 2010 statement in which he indicated that the heaviest concentration of herbicides were sprayed where he was stationed in Di An, Vietnam.  In support of his claim that his skin cancer is related to herbicide exposure in Vietnam, he submitted an internet copy of an article published by the National Academies Press titled, "Veterans and Agent Orange:  Health Effects of Herbicides Used in Vietnam (1994).  Institute of Medicine (IOM)," which provides a summary of Carcinogenicity Bioassays of Tetrachlorodibenzodioxin (TCDD).  This summary reflects that, during the study, there was an increase in squamous cell carcinoma in the facial skin of male hamsters when exposed to TCDD.  Further, during his December 2015 personal hearing before the undersigned VLJ, he reiterated his belief that there is a relationship between skin cancer and herbicide exposure.  Presuming credible (for the narrow purposes of establishing whether new and material evidence has been received) the article submitted by the Veteran and his lay statements as to etiology, this evidence relates to the unestablished element of a nexus and therefore raises a reasonable possibility of substantiating the claim.  
Based on the foregoing reasons, the criteria to reopen the service connection claims for PTSD and skin cancer are met and the petitions to reopen are therefore granted.  

As will be discussed in the remand portion of this decision, further development is necessary prior to analyzing the merits of the underlying skin cancer claim.   

However, the Board proceeds to a decision on the merits of the PTSD claim and the Board finds that the Veteran would not be prejudiced by doing so.  See Bernard, supra.  In this case, the RO has provided the Veteran with the laws and regulations pertaining to consideration of the service connection claim on the merits.  The RO has also obtained relevant medical opinions and the Veteran testified before the undersigned VLJ as to the etiology of his PTSD. 


Service Connection Claim for PTSD

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in "combat with the enemy".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

 If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.   Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors. Doran v. Brown, 6 Vet. App. 283   (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998).  

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See 38 C.F.R. § 3.304(f)(3) (2015).
The Veteran in this case asserts that he has PTSD due to stressors associated with his service in Vietnam.  
Review of his service treatment records shows no psychiatric complaints, treatment, and/or diagnoses.  His service personnel records show that his military occupational specialty was a wireman but do not reflect any evidence of participation in combat.  Specifically, there is no record of his ever being in a combat zone, nor is there any record of his being awarded any decorations or commendations that would indicate his participation in combat.  See VAOPGCPREC 12-99 (October 18, 1999).

Nonetheless, the regulatory changes, which became effective on July 13, 2010, state that a veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the veteran's fear of hostile military or terrorist activity.  Notably, the evidence of record shows that the Veteran participated in several military campaigns while serving in Vietnam, namely Vietnam Counteroffensive Phases I and II and the Tet Counteroffensive.  Moreover, the Veteran in this case has consistently provided statements and testimony that he was fearful during incoming sniper and mortar attacks.  See generally, Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Board finds that these claimed stressors are related to fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service and the Board finds no reason to question the credibility of the Veteran's statements in that regard.  Indeed, the Board observes that the November 2015 VA examiner acknowledged that the Veteran served in a hostile environment and feared for his life.  Even without addressing the Veteran's remaining claimed stressors, the Board finds that his in-service stressors, at least in part, are related to his fear of hostile military or terrorist activity.  Therefore, an in-service stressor has been established.   

The dispositive issue therefore becomes whether the Veteran has a current diagnosis of PTSD that is related to the in-service stressor.

According to August 2010 VA Psychology Initial Evaluation Notes, the Veteran described several mission during which his unit was fired upon.  It was noted that his PTSD-like (flashbacks, nightmares, etc.) symptoms emerged a few years after service discharge.  The clinical psychologist stated that the Veteran endorsed symptoms of PTSD, as relevant.  

In January 2011, the Veteran underwent a mental health examination for VA compensation purposes.  Although the examiner acknowledged prior diagnoses of PTSD and depressive disorder rendered by the Veteran's primary care physician, he determined that the Veteran did not currently meet the DSM-V criteria for any psychiatric diagnosis, as he did not endorse any symptoms.  The examiner observed that, despite the Veteran's prior reports of psychiatric symptoms, he stated to his primary care physician that his symptoms did not bother him.  The examiner noted that he tried to resolve this discrepancy during the interview, but the Veteran did not provide a clear answer.  The examiner then questioned whether the Veteran was in denial about his psychiatric issues.  Ultimately, this examiner did not render an Axis I diagnosis.  

However, the Veteran has challenged the adequacy of the January 2011 opinion, asserting that the opinion is incomplete (see Veteran's July 2012 NOD), and the Board agrees.  The Veteran suggests that the VA examiner misconstrued his statements with regard to the psychiatric symptoms he actually experiences; thus, to the extent that the 2011 VA opinion misstates his symptoms, it is based upon an inaccurate factual premise and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the Board observes that, at the time of the January 2011 examination, the Veteran had not yet offered his in-service stressors, therefore the examiner did not have a complete picture of the Veteran's stressors to even render a diagnosis of PTSD. For these reasons, the January 2011 VA opinion is not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")

However, as indicated above, the Veteran was recently afforded an additional VA mental health examination in November 2015.  He reported that he did not seek mental health treatment in service but stated that he drank and fought a lot as a way of dealing with the military stress.  After interviewing and assessing the Veteran, the November 2015 examiner determined that the Veteran currently meets the DSM-V criteria for PTSD and that such disability is at least as likely as not related, at least in part, to his fear of hostile military or terrorist activity during service.  The examiner explained that the Veteran's reports of heavy drinking and fighting during service were done to cope with his psychiatric symptoms and noted that he likely did not report his symptoms until just 10 years ago because of the stigma attached to mental issues, or because he was in denial or unaware that the symptoms he experienced could be related to a disorder.  The examiner indicated that this was especially true during the Vietnam era when PTSD was less-understood and less-recognized.

The Board finds the November 2015 VA opinion to be highly probative as to the Veteran's current psychiatric diagnosis, as well as its etiology.  Indeed, this opinion is authored by a VA psychologist who examined the Veteran, reviewed the claims file, addressed the Veteran's stressors as well as the unfavorable evidence, and made a determination with sound reasoning.  In addition, the November 2015 VA opinion is factually accurate and fully articulated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Based on the foregoing, the Board finds that the Veteran has a diagnosis of PTSD that conforms to VA standards.  In addition, there is credible supporting evidence that a claimed in-service stressor occurred and probative medical evidence of a nexus between the diagnosis of PTSD and the in-service stressor.  Accordingly, the criteria to establish service connection for PTSD are met and the claim must therefore be granted.

The Board recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he has PTSD as a result of in-service stressful events.  Although he received prior diagnoses of depression and anxiety (see VA primary care physician notes dated in August 2008, December 2008, April 2009, June 2009, and an August 2010 VA Psychology Initial Evaluation Note), the Board, as determined above, finds the November 2015 opinion the most probative in terms of the Veteran's current psychiatric diagnosis as it is based on a review of all evidence.  Moreover, there is no evidence linking any diagnosis of anxiety and/or depression to the Veteran's military service.  The most probative evidence reflects that he currently has PTSD and no other psychiatric disorder.  

As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

New and material evidence having been received, the petition to reopen the service connection claim for PTSD is granted.

New and material evidence having been received, the petition to reopen the service connection claim for skin cancer is granted.

Service connection for PTSD is granted.


REMAND
	
Further development is necessary prior to analyzing the merits of the reopened service connection claim for skin cancer.  
 
The Veteran asserts that he has skin cancer as a result of exposure to herbicides during service in Vietnam.  A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

Here, the Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  However, his claimed disability, skin cancer, is not listed as a disease presumptively associated with herbicide exposure.  See 38 C.F.R. §§ 3.307 (a), 3.309(e) (2015).  

Nevertheless, as noted above, the Veteran suggests that there is indeed a relationship between skin cancer and herbicide exposure and provided research information in support of his contention.  Moreover, the Board takes notice that there is research readily available on the internet which suggests such a relationship.  Accordingly, the Veteran should be afforded a VA examination to assist the Board in determining the etiology of his skin cancer.
 
Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims file any outstanding evidence, provide the Veteran with a VA examination to ascertain the current nature and etiology of his skin cancer, claimed as due to presumed in-service herbicide exposure.  The claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

a).  Indicate the onset of the Veteran's skin cancer and comment on any residuals of such condition.  

b).  Then, determine whether it is as likely as not that the Veteran's skin cancer had its onset in service or is otherwise related to service, particularly to include his presumed herbicide exposure in service.   
*The examiner's rationale should address the Veteran's contentions as to a relationship between skin cancer and herbicide exposure (see Veteran's October 2010 statement) as well as the article/study he submitted (received on October 25, 2010) which was published by the National Academies Press and titled, " Veterans and Agent Orange: Health Effects of Herbicides Used in Vietnam (1994).  Institute of Medicine (IOM)." 

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2.  Thereafter, readjudicate the service connection claim for skin cancer on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


